17-1837
     Singh v. Barr
                                                                                   BIA
                                                                             Loprest, IJ
                                                                           A206 084 036
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 10th day of December, two thousand twenty.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            PIERRE N. LEVAL,
 9            JOSÉ A. CABRANES,
10                 Circuit Judges.
11   _____________________________________
12
13   BACHITTER SINGH,
14            Petitioner,
15
16                   v.                                          17-1837
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Jaspreet Singh, Jackson Heights,
24                                    NY.
25
26   FOR RESPONDENT:                  Chad A. Readler, Acting Assistant
27                                    Attorney General; Russell J.E.
28                                    Verby, Senior Litigation Counsel;
29                                    Kristen Giuffreda Chapman, Trial
30                                    Attorney, Office of Immigration
31                                    Litigation, United States
32                                    Department of Justice, Washington,
33                                    DC.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Bachitter Singh, a native and citizen of

 6   India, seeks review of a May 10, 2017, decision of the BIA

 7   affirming an April 21, 2016, decision of an Immigration Judge

 8   (“IJ”) denying his application for asylum, withholding of

9    removal, and relief under the Convention Against Torture

10   (“CAT”).   In re Bachitter Singh, No. A206 084 036 (B.I.A. May

11   10, 2017), aff’g No. A206 084 036 (Immig. Ct. N.Y. City Apr.

12   21, 2016).    We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14       Under the circumstances of this case, we have reviewed

15   the IJ’s decision as modified by the BIA, i.e., minus the

16   burden finding the BIA did not reach.    See Xue Hong Yang v.

17   U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).   The

18   applicable standards of review are well established.       See

19   8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d

20   67, 76 (2d Cir. 2018).

21       “Considering the totality of the circumstances, and all

22   relevant factors, a trier of fact may base a credibility


                                   2
 1   determination on the demeanor, candor, or responsiveness of

 2   the     applicant     .   .   .     ,    the   consistency       between     the

 3   applicant’s and witness’s written and oral statements . . .

 4   ,   the   internal     consistency        of   each    such   statement,     the

 5   consistency      of    such   statements        with    other    evidence     of

 6   record . . . without regard to whether an inconsistency,

 7   inaccuracy, or falsehood goes to the heart of the applicant’s

 8   claim,     or    any      other         relevant      factor.”         8 U.S.C.

 9   § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

10   163-64 (2d Cir. 2008).            Substantial evidence supports the

11   agency’s determination that Singh was not credible as to his

12   claim     that   Congress     Party       members     attacked   him    on   two

13   occasions in India on account of his membership in the Akali

14   Dal Mann Party and his fear of similar harm in the future.

15         The agency reasonably relied in part on Singh’s demeanor,

16   noting that his testimony was vague and evasive at times on

17   cross-examination.            See        8 U.S.C.     § 1158(b)(1)(B)(iii);

18   Majidi v. Gonzales, 430 F.3d 77, 81 n.1 (2d Cir. 2005)

19   (recognizing that particular deference is given to the trier

20   of fact’s assessment of demeanor).                  The demeanor finding is

21   supported by the record, which reflects that Singh testified

22   incoherently about differences between his testimony and his


                                               3
 1   father’s affidavit, evasively about obtaining his election

 2   card, and inconsistently and vaguely about the whereabouts of

 3   his passport.

 4       The demeanor finding and overall credibility

 5   determination are bolstered by record inconsistencies.         See

 6   Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d

 7   Cir. 2006).    The agency reasonably relied on inconsistent

 8   evidence regarding whether Singh returned home after his

9    first attack or went directly to the police station and

10   regarding whether the same attackers perpetrated both

11   attacks.    Singh did not provide compelling explanations for

12   these inconsistencies.      See Majidi v. Gonzales, 430 F.3d

13   77, 80 (2d Cir. 2005) (“A petitioner must do more than

14   offer a plausible explanation for his inconsistent

15   statements to secure relief; he must demonstrate that a

16   reasonable fact-finder would be compelled to credit his

17   testimony.” (internal quotation marks omitted)).

18       Having     questioned    Singh’s   credibility,   the   agency

19   reasonably relied further on his failure to rehabilitate his

20   testimony     with   reliable   corroborating   evidence.      “An

21   applicant’s failure to corroborate his or her testimony may

22   bear on credibility, because the absence of corroboration in


                                      4
 1   general makes an applicant unable to rehabilitate testimony

 2   that has already been called into question.”                    Biao Yang v.

 3   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).                         The agency

 4   reasonably declined to credit (1) Singh’s father’s affidavit

 5   as    it   was   inconsistent      with     Singh’s       testimony,     (2) his

 6   neighbor’s affidavit as the author was not available for

 7   cross-examination, and (3) his party leader’s letter given

 8   his admission that the leader had no first-hand knowledge of

 9   the events described therein but rather had learned them from

10   Singh’s father and from reading a copy of Singh’s asylum

11   application.      See Xiao Ji Chen v. U.S. Dep’t of Justice, 471

12   F.3d 315, 342 (2d Cir. 2006) (holding that determination of

13   the    weight    of   evidence     is     largely     a    matter   of    agency

14   discretion); see also Y.C. v. Holder, 741 F.3d 324, 334 (2d

15   Cir. 2013) (deferring to agency’s decision to afford little

16   weight to relative’s letter from China because it was unsworn

17   and from an interested witness); In re H-L-H- & Z-Y-Z-, 25 I.

18   & N. Dec. 209, 215 (B.I.A. 2010) (finding that unsworn letters

19   from alien’s friends and family were insufficient to provide

20   substantial support for alien’s claims because they were from

21   interested       witnesses   not    subject     to        cross-examination),

22   overruled on other grounds by Hui Lin Huang v. Holder, 677


                                             5
 1   F.3d 130, 133-38 (2d Cir. 2012).          The agency did not err in

 2   declining to afford weight to Singh’s medical certificate

 3   because    it    was   not   a   contemporaneous   document,   but   was

 4   prepared for the asylum hearing.          See Xiao Ji Chen, 471 F.3d

 5   at 342.    The agency also reasonably found unreliable Singh’s

 6   election and party membership cards because he testified that

 7   he had used the election card to vote in 2011 but the card is

 8   dated 2015 and his photograph on the party membership card

9    was stapled and taped onto the card and was missing the stamp

10   that should have lined up with a stamp on the card.            See id.

11       Given Singh’s demeanor, inconsistent evidence, and lack

12   of reliable corroboration, the agency’s adverse credibility

13   determination is supported by substantial evidence.                  See

14   8 U.S.C.        § 1158(b)(1)(B)(iii).        Contrary    to    Singh’s

15   argument, the credibility determination was dispositive of

16   asylum, withholding of removal, and CAT relief because all

17   three claims were based on the same factual predicate.               See

18   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

19       For the foregoing reasons, the petition for review is

20   DENIED.    As we have completed our review, any stay of removal

21   that the Court previously granted in this petition is VACATED,

22   and any pending motion for a stay of removal in this petition


                                          6
1   is DISMISSED as moot.   Any pending request for oral argument

2   in this petition is DENIED in accordance with Federal Rule of

3   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

4   34.1(b).

5                               FOR THE COURT:
6                               Catherine O’Hagan Wolfe
7                               Clerk of Court




                                  7